FILED
                              NOT FOR PUBLICATION                            SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JEFFERSON D. TINKAM,                              No. 12-72518

               Petitioner,                        Agency No. A078-681-425

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Jefferson D. Tinkam, a native and citizen of Costa Rica, petitions pro se for

review of an order of the Board of Immigration Appeals (“BIA”) dismissing his

appeal from an immigration judge’s removal order. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law. Reyes-Alcaraz v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ashcroft, 363 F.3d 937, 939 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

      The BIA correctly concluded that Tinkam did not derive U.S. citizenship

from his adoptive parents, where neither he nor his adoptive parents applied for a

certificate of naturalization before he turned eighteen years old, as the law in effect

at the time required. See Mustanich v. Mukasey, 518 F.3d 1084, 1086 (9th Cir.

2008) (explaining that former 8 U.S.C. § 1433(a)(3) required every foreign-born

alien adopted by a U.S. citizen to “apply for naturalization prior to his eighteenth

birthday”); see also Romero-Mendoza v. Holder, 665 F.3d 1105, 1107 (9th Cir.

2011) (“[D]erivative citizenship is determined under the law in effect at time [sic]

the critical events giving rise to the eligibility occurred.” (citation and internal

quotation marks omitted)).

      Our jurisdiction to consider Tinkam’s remaining contentions is limited to

colorable constitutional claims and questions of law because Tinkam’s 2008

conviction for armed robbery under Arizona Revised Statutes § 13-1904, which

resulted in a 5-year prison sentence, constitutes a conviction for an aggravated-

felony crime of violence under 8 U.S.C. § 1101(a)(43)(F) that renders him

removable under 8 U.S.C. § 1227(a)(2)(A)(iii). See Ngaeth v. Mukasey, 545 F.3d

796, 800 (9th Cir. 2008) (per curiam) (“We have jurisdiction to review final orders


                                            2                                      12-72518
of removal for commission of an aggravated felony . . . , ‘to the extent that the

petition for review raises constitutional claims or questions of law.’” (citation

omitted)); see also United States v. Taylor, 529 F.3d 1232, 1237 (9th Cir. 2008)

(concluding that attempted armed robbery under Arizona law is a crime of

violence). However, Tinkam’s contentions regarding the government’s submission

of a presentence report and the validity of his conviction for immigration purposes,

are not sufficiently colorable to trigger our jurisdiction. Tinkam’s contention

regarding the BIA’s failure to consider his lack of access to legal reference

materials is also not sufficiently colorable to trigger our jurisdiction because the

BIA had no obligation to consider this issue sua sponte. See Mendez-Castro v.

Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this context, the

[question of law] need not be substantial, but the claim must have some possible

validity.” (citation and internal quotation marks omitted)). The validity of

Tinkam’s conviction for all other purposes is not properly before us. See

Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (“A petitioner

may not collaterally attack his state court conviction on a petition for review of a

BIA decision.”).

      Finally, we lack jurisdiction over Tinkam’s claims regarding denial of access

to the courts and appointment of counsel because he failed to exhaust these issues


                                           3                                      12-72518
before the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        4                                    12-72518